Citation Nr: 0107506	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Bernie Gallagher,Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

With regard to the claims for psoriasis and hypertension, the 
Board notes that these claims were denied by the RO in the 
rating action dated in September 1997 as "not well 
grounded".  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for all claims on appeal to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  Therefore, for these reasons, a remand 
is required.

The Board directs the RO's attention to the fact that a 
document received from the National Personnel Records Center 
indicates the veteran's 201 file was unable to be 
reconstructed and was possibly destroyed in the fire at the 
Records Center.  However, the veterans service medical 
records are of record and were not destroyed in the fire at 
the Center.  On remand, additional attempts to obtain all 
available service personnel records should be undertaken.  

As the RO previously determined that the claims of 
entitlement to service connection for psoriasis and 
hypertension were not well grounded, no development was 
undertaken.  Because VA has a statutory obligation to accord 
a veteran-claimant the duty to assist under 38 U.S.C.A. 
§ 5107, he is entitled to a thorough examination for each 
disability for which he is seeking entitlement to service 
connection.  See 38 C.F.R. § 3.326 (2000).  In addition, the 
VA psychiatric examination report dated in August 1997, 
contains no finding or medical opinion concerning the claimed 
PTSD.  Thus, on remand, the veteran should be afforded 
appropriate VA examination(s) to determine the nature of his 
current disabilities and their probable pathology.

Thus, this case is REMANDED for the following actions:

1.  The RO should take appropriate 
actions to obtain the veteran's service 
personnel records.

2.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation examinations for the purpose 
of addressing the nature and etiology of 
the disorders for which service 
connection is being sought, as listed on 
the title page of this REMAND.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
conducted, and in conjunction with a 
thorough review of the evidence in the 
claims folder, and with the clinical 
findings noted on examination, the 
examining VA physician(s) should 
determine whether the appellant has one 
or more of the disorders claimed as 
service connected (PTSD, psoriasis, 
hypertension), and if so, render opinions 
addressing whether it is at least as 
likely as not that any current disability 
for the disorders claimed was 
incurred/aggravated during the 
appellant's period of active duty 
military service.  The physician(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The reports of 
examinations, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

4.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

6.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address these claims on the 
merits after ensuring that all duty-to-
assist provisions have been fulfilled.  

For further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letters 00-87, 00-92 
and 01-02, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have



(CONTINUED ON NEXT PAGE)

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




